

116 S2653 IS: Scrutinizing White House Activities that Make Profits Act of 2019
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2653IN THE SENATE OF THE UNITED STATESOctober 21, 2019Mr. Merkley (for himself, Mr. Markey, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit funding for heads of state meetings and multilateral summits at any Trump
			 Organization-owned property.
	
 1.Short titleThis Act may be cited as the Scrutinizing White House Activities that Make Profits Act of 2019 or the SWAMP Act. 2.FindingsCongress makes the following findings:
 (1)The United States Government directing business to a property owned by the President of the United States constitutes a profound financial conflict of interest.
 (2)The delegates to the Constitutional Convention included the emoluments clause to the United States Constitution (Article I, Section 9, Clause 8) to guard against the corrupting influence of United States officeholders profiting from gifts from foreign governments.
 (3)Many experts agree that a plain reading of the emoluments clause prohibits the President from directing business from a foreign state to a property owned by him.
			3.Prohibition on funding for heads of state meetings and multilateral summits
 (a)In generalNo funds appropriated or otherwise made available for fiscal year 2020 or any other fiscal year may be obligated or expended to host any head of state meeting or multilateral summit at a covered property.
 (b)Covered property definedFor the purposes of the prohibition in subsection (a), the term covered property means— (1)Trump International Hotel, Washington DC;
 (2)Trump Tower, New York; (3)Trump National Doral Golf Resort;
 (4)Mar-a-Lago Club; and (5)any other property in which the President or his immediate family holds a majority ownership.